NO. 07-06-0389-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 21, 2006
 ______________________________

JESSIE ALLEN WILBORN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 241ST DISTRICT COURT OF SMITH COUNTY;

NO. 241-0821-06; HONORABLE JACK SKEEN, JR., JUDGE
_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
 ORDER DIRECTING FILING OF REPORTER'S RECORD
	Appellant, James Allen Wilborn, appeals his conviction for possession of a
controlled substance (cocaine) in an amount less than one gram and sentence of 18 years
confinement in the Texas Department of Criminal Justice, Institutional Division, and $7,000
fine.  Notice of appeal was timely filed in the trial court on August 23, 2006.  The clerk's
record was subsequently filed on September 15, 2006.  The reporter's record was due to
be filed on October 23, 2006, but no reporter's record was filed by this date.  On November
3, 2006, this Court sent a letter to Steve R. Awbrey, court reporter for the 241st District
Court, directing him to complete and file a reporter's request form advising this Court of the
status of the preparation of the reporter's record by November 13, 2006.  See Tex. R. App.
P. 35.3(b), (c).  To date, no reporter's record, reporter's request form, or motion for
extension of time has been filed with this Court.
	Accordingly, we order Steve R. Awbrey, court reporter for the 241st District Court,
to transcribe and file with the Clerk of this Court a reporter's record as required by the
Texas Rules of Appellate Procedure and encompassing the trial had in cause number 241-0821-06.  Said record shall include so much of the proceedings, and any of the exhibits,
that the appellant has designated.  See Tex. R. App. P. 34.6(a)(1), (b)(1).   We further order
Steve R. Awbrey to file the complete reporter's record in a manner by which it will be
received by the Clerk of this Court on or before 5:00 p.m. on December 21, 2006.  No
motions for extension of time will be considered.  Lastly, the failure to file the reporter's
record by the date stated herein may result in a hearing requiring Mr. Awbrey to show
cause why he should not be held in contempt, a complaint should not be filed with the body
governing certified court reporters, appropriate sanctions should not be imposed, or the
cause should not be abated and remanded to the trial court for appropriate action.
	It is so ordered.
								Per Curiam
Do not publish.